Case 2:20-cv-00686-JES-NPM Document 34 Filed 09/14/20 Page 1 of 1 PageID 522




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ANA GOMEZ,

             Plaintiff,

v.                                            Case No.: 2: 20-cv-00686-JLB-NPM

C.R. BARD, INC., BARD PERIPHERAL
VASCULAR, INC., MCKESSON
CORPORATION, and DOES 1 THROUGH
100 INCLUSIVE,

             Defendants.
                                        /

                                       ORDER

      The parties have filed a joint stipulation for dismissal of claims against

Defendant McKesson Corporation without prejudice, (Doc. 33), pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii). See Klay v. United Healthgroup, Inc., 376 F.3d

1092, 1106 (11th Cir. 2004). The Stipulation is self-executing. Anago Franchising,

Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).         Plaintiff’s claims against

Defendant McKesson Corporation are DISMISSED WITHOUT PREJUDICE. The

Clerk is directed to terminate Defendant McKesson Corporation from the case.

      ORDERED in Fort Myers, Florida, on September 14, 2020.
